Poch, J. This matter coming on to be heard upon a joint stipulation for the final portion of the complaint, which has been agreed to by Claimant, Lewis University, by its attorney, Roman Okrei, and by the Respondent by Tyrone C. Fahner, Attorney General of the State of Illinois, and the Court being fully advised in the premises: Finds: The stipulation pertains exclusively to the contract period from October 1, 1973, to May 31, 1974. The audit of the program during this contract period from October 1, 1973, to May 31, 1974, showed that Claimant had exceeded its line item contract amount by $6,215.45 and should not receive reimbursement for this amount. The total contract amount claimed for this final period was $111,858.57 with $93,539.16 already paid, .leaving a difference of $8,319.71 in dispute. By reducing the $6,215.45 which exceeded the line item budget amounts from the disputed amount, the actual amount remaining for reimbursement on the project for this final contract period was $2,104.26. It is hereby ordered that Claimant is granted, a final award of $2,104.26 for the contract period from October 1,1973, through May 31,1974, and that upon the award of this amount, the entire complaint in this matter has been completed.